Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Not Required
This application discloses the following embodiments:
 
Embodiment 1 – 1.1-1.7
Embodiment 2 – 2.1-2.7
 
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).
 
The above identified embodiments are considered by the examiner to present overall appearances that are basically the same. Furthermore, the differences between the appearances of the embodiments are considered minor and patentably indistinct, or are shown to be obvious in view of analogous prior art cited. Accordingly, they are deemed to be obvious variations and are being retained and examined in the same application. Any rejection of one embodiment over prior art will apply equally to all other embodiments. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept. Failure of applicant to traverse this determination in reply to this action will be considered an admission of lack of patentable distinction between the above identified embodiments.
 





Specification Objection
Reproduction Descriptions
The specification is objected to for not providing descriptions of the reproductions, Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II. The specification must be amended to provide descriptions of the view or views of the reproductions (i.e. front, back, top, bottom, right side; elevation, plan, perspective, etc.). The descriptions should read as follows:
 
- -  1.1 perspective.
1.2 Rear.
1.3 Top.
1.4 Side.
1.5 Front.
1.6 Side
1.7 Perspective.
2.1 perspective.
2.2 Rear.
2.3 Side.
2.4 Top.
2.5 Side.
2.6 Front.
2.7 Perspective. - - 

Claim Refusal - 35 USC § 102
The claim is refused under 35 U.S.C. 102(a)(1) as being anticipated by the “oonee mini_pod” reference, retrieved from the designboom.com website, published 2/17/2021, because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance and configuration of the “oonee mini_pod” is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02. 
 
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, 81 U.S. 511, 528 (1871)). 
   
The comparison takes into account significant differences between the two designs, not minor or
trivial differences that necessarily exist between any two designs that are not exact copies of one
another. Just as "minor differences between a patented design and an accused article's design cannot,
and shall not, prevent a finding of infringement," (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'! Seaway 589 F.3d at 1243 (citing Litton Sys., Inc. v. Whirlpool Corp., 728 F.2d 1423, 1444 (Fed. Cir. 1984)).
 
Conclusion
The claim stands refused under 35 U.S.C. 102(a)(1) 
The references cited, but not applied, are considered cumulative art related to the claimed design.

See MPEP § 706.02(b)(1) for overcoming a rejection under 35 U.S.C. 102(a)(1)  or (a)(2). 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Kearney whose telephone number is (571)272-8312.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Richard Kearney/   
Primary Patent Examiner, Art Unit 2911
Date: 5/18/2022